Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the remarks filed 9/20/2022:
Referring to the response to the claim interpretations (arguments: page 14 lines 6-13):  The claim interpretations have been acknowledged.
Referring to the response to the 35 U.S.C. 103 rejections (arguments: page 14 line 14 to page 15 line 11):  Refer to the updated 35 U.S.C. 103 rejections below in view of amendments.  Zhang et al do not disclose the limitations “determining whether to transmit the PSI report using the selected PUCCH resource, based on: the number of RBs of the selected PUCCH resource, a size of a UCI to be transmitted using the selected PUCCH resource, an indication, specific to PSI reports, that the selected PUCCH resource is configured with (i) a capability to include both the PSI report and a HARQ-ACK, and (ii) a capability to include both a CSI report and the HARQ-ACK, the selected PUCCH resource being configured to include only one or more PSI reports, and optionally one or more CSI reports, as a payload, or, any combination thereof”.  The claim is in “or” form so only one of the limitations is required to reject the claim.  The limitation “the number of RBs of the selected PUCCH resource”  was not used to reject the claim in the previous office action filed 6/22/2022, but the limitation is used in the current office action to reject the claim.  The limitation “a size of a UCI to be transmitted using the selected PUCCH resource” was also not used to reject the claim in the previous office action filed 6/22/2022, but the limitation is used in the current office action to reject the claim.  The limitation “an indication, specific to PSI reports, that the selected PUCCH resource is configured with (i) a capability to include both the PSI report and a HARQ-ACK, and (ii) a capability to include both a CSI report and the HARQ-ACK” is allowable in view of amendments in the current response filed 9/20/2022.  The limitation “the selected PUCCH resource being configured to include only one or more PSI reports, and optionally one or more CSI reports, as a payload” is also allowable.  The limitation  “any combination thereof” was not used to reject the claim in the previous office action filed 6/22/2022, but the limitation is used in the current office action to reject the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, 30, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210235308 to Zhang et al in view of U.S. Publication No. 20190028170 to Zhang et al (Zhang ‘170) in view of U.S. Publication No. 20220053482 to Yang et al, and in further view of U.S. Publication No. 20200367244 to Yang et al (Yang ‘244).
Referring to claim 1, Zhang et al disclose in Figures 1-13 a method of wireless communication by a UE, the method comprising:
Determining a PSI report (CSI report) to transmit, wherein the PSI report comprises positioning-related information (a CSI report can comprise positioning-related information; refer to Zhang et al ‘170 rejection below).  UE determines that UE needs to transmit a CSI report to BS, wherein a CSI report can include positioning-related information (refer to Zhang et al ‘170 rejection below).
Selecting a PUCCH resource with which to transmit the PSI report, the selected PUCCH resource comprising a number of RBs.  UE selects a PUCCH with which the transmit the CSI report to BS (Sections 0032, 0093, and 0104), wherein a PUCCH includes resources blocks (Sections 0086 and 0090).  Refer also to Sections 0084-0163.
…
Zhang et al do not specifically disclose determining a PSI report to transmit, wherein the PSI report comprises positioning-related information.
Zhang et al ‘170 disclose in Sections 0007, 0042, 0058, and 0059 wherein a CSI comprises UE location information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining a PSI report to transmit, wherein the PSI report comprises positioning-related information.  One would have been motivated to do so since a CSI report can include UE location/position information.
Zhang et al also do not disclose determining whether to transmit the PSI report using the selected PUCCH resource, based on: the number of RBs of the selected PUCCH resource, a size of a UCI to be transmitted using the selected PUCCH resource, an indication, specific to PSI reports, that the selected PUCCH resource is configured with (i) a capability to include both the PSI report and a HARQ-ACK, and (ii) a capability to include both a CSI report and the HARQ-ACK, the selected PUCCH resource being configured to include only one or more PSI reports, and optionally one or more CSI reports, as a payload, or, any combination thereof.
Yang et al disclose in Section 0134 wherein a maximum UCI payload size capable of being transmitted on a PUCCH resource is calculated based on the number of UCI transmission REs, which is calculated by the number of RBs.  UE determines whether or not the transmit a UCI on the PUCCH based on a maximum UCI payload size which is based on the number of RBs: if the size of the UCI exceeds the maximum UCI payload size, the UCI is not transmitted but if the size of the UCI does not exceed the maximum UCI payload size, the UCI is transmitted.  Yang et al also disclose in Section 0168 that a PUCCH can carry a CSI, so UE can also determine whether or not the transmit a CSI on the PUCCH based on a maximum CSI payload size which is based on the number of RBs (claimed “determining whether to transmit the PSI report using the selected PUCCH resource, based on: the number of RBs of the selected PUCCH resource”).  Also: Yang et al ‘244 disclose 0182, 0184, and 0214 wherein BS configures a plurality of PUCCH resource sets for simultaneously transmitting an HARQ-ACK and A-CSI for UE according to the total UCI payload size, and UE selects one PUCCH resource set for simultaneously transmitting an HARQ-ACK and A-CSI based on the the total UCI payload size (“determining whether to transmit the PSI report using the selected PUCCH resource, based on: … a size of a UCI to be transmitted using the selected PUCCH resource”).  Also: according to Yang et al and Yang et al ‘244, a UE can determine whether to transmit the PSI report using the selected PUCCH resource based on: the number of RBs of the selected PUCCH resource and a size of a UCI to be transmitted using the selected PUCCH resource (claimed “determining whether to transmit the PSI report using the selected PUCCH resource, based on: … any combination thereof”, wherein the claimed “combination” is “the number of RBs of the selected PUCCH resource, a size of a UCI to be transmitted using the selected PUCCH resource”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining whether to transmit the PSI report using the selected PUCCH resource, based on: the number of RBs of the selected PUCCH resource, a size of a UCI to be transmitted using the selected PUCCH resource, an indication, specific to PSI reports, that the selected PUCCH resource is configured with (i) a capability to include both the PSI report and a HARQ-ACK, and (ii) a capability to include both a CSI report and the HARQ-ACK (not in reference; claim is in “or” form and only requires one of the limitations), the selected PUCCH resource being configured to include only one or more PSI reports, and optionally one or more CSI reports, as a payload (not in reference; claim is in “or” form and only requires one of the limitations), or, any combination thereof.  One would have been motivated to do so to determine whether to transmit the PSI report using the selected PUCCH resource based on: the number of RBs of the selected PUCCH resource and/or a size of a UCI to be transmitted using the selected PUCCH resource, thereby ensuring that the PSCI report can be transmitted.
	Referring to claim 17, Zhang et al disclose a UE comprising:
A transceiver (transmitting unit 602, transmitting unit 701, receiving unit 702).
A memory (memory 502).
One or more processing units (processor 501, processing circuitry 938) communicatively coupled with the transceiver and the memory, the one or more processing units configured to:
Determine a PSI report to transmit, wherein the PSI report comprises positioning-related information.
Select a PUCCH resource with which to transmit the PSI report, the selected PUCCH resource comprising a number of RBs.
…
Zhang et al do not specifically disclose determine a PSI report to transmit, wherein the PSI report comprises positioning-related information.
Zhang et al also do not disclose determine whether to transmit the PSI report using the selected PUCCH resource, based on: the number of RBs of the selected PUCCH resource, a size of a UCI to be transmitted using the selected PUCCH resource, an indication, specific to PSI reports, that the selected PUCCH resource is configured with (i) a capability to include both the PSI report and a HARQ-ACK, and (ii) a capability to include both a CSI report and the HARQ-ACK, the selected PUCCH resource being configured to include only one or more PSI reports, and optionally one or more CSI reports, as a payload, or, any combination thereof.  Refer to the rejection of claim 1.
	Referring to claim 30, Zhang et al disclose a device (UE) comprising:
Means for (processor 501, processing circuitry 938) determining a PSI report to transmit, wherein the PSI report comprises positioning-related information.
Means for (processor 501, processing circuitry 938) selecting a PUCCH resource with which to transmit the PSI report, the selected PUCCH resource comprising a number of RBs.
....  
Zhang et al do not specifically disclose means for determining a PSI report to transmit, wherein the PSI report comprises positioning-related information.
Zhang et al also do not disclose means for determining whether to transmit the PSI report using the selected PUCCH resource, based on: the number of RBs of the selected PUCCH resource, a size of a UCI to be transmitted using the selected PUCCH resource, an indication, specific to PSI reports, that the selected PUCCH resource is configured with (i) a capability to include both the PSI report and a HARQ-ACK, and (ii) a capability to include both a CSI report and the HARQ-ACK, the selected PUCCH resource being configured to include only one or more PSI reports, and optionally one or more CSI reports, as a payload, or, any combination thereof.  Refer to the rejection of claim 1.
	Referring to claim 40, Zhang et al disclose a non-transitory computer-readable medium (memory 502) storing instructions for wireless communication by a UE, the instructions comprising code for (memory 502 stores computer code instructions 503 to be executed by processor 501 to perform UE functions):
Determining a PSI report to transmit, wherein the PSI report comprises positioning-related information.
Selecting a PUCCH resource with which to transmit the PSI report, the selected PUCCH resource comprising a number of RBs.
…
Zhang et al do not specifically disclose determining a PSI report to transmit, wherein the PSI report comprises positioning-related information.
Zhang et al also do not disclose determining whether to transmit the PSI report using the selected PUCCH resource, based on: the number of RBs of the selected PUCCH resource, a size of a UCI to be transmitted using the selected PUCCH resource, an indication, specific to PSI reports, that the selected PUCCH resource is configured with (i) a capability to include both the PSI report and a HARQ-ACK, and (ii) a capability to include both a CSI report and the HARQ-ACK, the selected PUCCH resource being configured to include only one or more PSI reports, and optionally one or more CSI reports, as a payload, or, any combination thereof.  Refer to the rejection of claim 1.
Allowable Subject Matter
Claims 2-13, 15, 16, 18-27, 29, and 31-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20190028162 to Lee et al disclose in Figures 1-11 wherein a UE determines whether to transmit a UCI based on the UCI size.  Refer to Section 0049-0211. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
September 26, 2022